Citation Nr: 1648003	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-16 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Michael Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971 and had additional periods of reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's obstructive sleep apnea is related to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea, as secondary to service-connected PTSD, have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Because the Board is granting in full the claim of entitlement to service connection for obstructive sleep apnea as secondary to PTSD, any procedural deficiency is not prejudicial to the Veteran.

II.  Service Connection for Obstructive Sleep Apnea

Secondary service connection is warranted for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran claims entitlement to service connection for obstructive sleep apnea as secondary to his service-connected PTSD.  For the following reasons and bases, the Board finds that service connection for sleep apnea is warranted on the basis of aggravation.  38 C.F.R. § 3.310(a).

In this regard, the Veteran is service-connected for PTSD.  He has a current diagnosis of obstructive sleep apnea.

The Veteran does not assert that his obstructive sleep apnea is caused by PTSD.  Rather, in his May 2013 substantive appeal he asserted that his obstructive sleep apnea is aggravated by PTSD.  The Veteran has submitted medical opinions from private physicians indicating that PTSD aggravates obstructive sleep apnea.  A March 2015 letter from a private physician stated that the Veteran was diagnosed with obstructive sleep apnea in 1995 and has used a continuous positive airway pressure (CPAP) system since that diagnosis.  The physician noted other comorbidities including hypertension and hyperlipidemia.  Additionally, the physician opined that it is at least as likely as not that the Veteran's obstructive sleep apnea is secondary to his service-connected PTSD and that PTSD aggravates the obstructive sleep apnea.

In a May 2015 letter, a psychologist opined that it was at least as likely as not that the Veteran's obstructive sleep apnea is aggravated by his PTSD.  The psychologist stated that the opinion was based upon medical and behavioral health literature showing that chronic activation of stress hormones (hypothalamo-pituitary adrenal axis activity) caused by PTSD is known to lead to a neural sensitization leading to upper airway dysfunction such as sleep apnea.  He stated that the functional syndromes overlap the signs and symptoms of PTSD.  The March 2015 and May 2015 medical opinions were based on knowledge and consideration of the Veteran's pertinent medical history as well as treatment of the Veteran for sleep apnea and PTSD and were adequately supported by sufficient rationale.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 

There is thus a current diagnosis of obstructive sleep apnea, which the medical evidence of record shows is aggravated by the Veteran's service-connected PTSD.  VA examinations in August 2012 and February 2014 provided negative nexus opinions.  However, these VA medical opinions are not as thorough as the May 2015 private opinion.  The evidence for and against the claim is at least in equipoise.  Accordingly, service connection for obstructive sleep apnea is granted as secondary to service-connected PTSD.


ORDER

Entitlement to service connection for obstructive sleep apnea, as secondary to service-connected PTSD, is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


